WARNER, J.
The error assigned to the judgment of the Court below, is the dismissal of the certiorari and affirming the decision of the Commissioners of the town of Cartersville. The second section of the 4th article of the Constitution of this State, declares that the Governor shall have the revision of all bills passed bv both Plouses, before the same shall become laws, and if any bill should not be returned by the Governor within *161five days (Sunday excepted,) after it has been presented to him, the same shall'be a law, unless the General Assembly, by their adjournment, shall prevent its return. The original Act, on file in the office of the Secretary- of State, under which the right to tax the property of Solomon is claimed, was produced, from which it appears that the bill passed both Houses of the General Assembly, on the -16th day of March, 1869, and was approved by the Governor, on the 29th day of May, in the following words and figures, (to-wit:) “Approved, May 26th, 1869. Rufus B. Bullock, 'Governor, subject to the action of Council of Cartersville.” It also appears from the published journals of the General Assembly, *that that body adjourned sine die on the 18th day of March, 1869, more than two months prior to the date of the Governor’s approval of the bill.
If this was an original question, independent of any construction heretofore given by the Executive Department of the State Government, to this clause of the Constitution, we should be inclined to hold, that the Governor could not approve and sign any bill after the adjournment of the General Assembly; but on looking into the past history of our legislation, we find that it has been the practice for many years, for the Governor to take five days after the adjournment of the General Assembly, for the revision o.f bills passed by that body, and to approve and sign the same within that time, but not afterwards, and that a large number of the most important Acts now upon the statute books of the State have been so approved and signed, which usage and practice of the Executive Department of the State Government, should not now, in our judgment, be disturbed or set aside. But this bill passed by the General Assembly, under the authority of which, the Commissioners of the town of Cartersville claim the legal right to tax the property of Solomon, was not approved and signed by the Governor, until more than two months had elapsed from the day of the adjournment of the General Assembly, and never became a law of the State, and did not confer any lawful, authority as such, on the Commissioners of the town of Carters-ville, to‘assess and collect the tax on the property of Solomon, as specified and set forth in the record.
The Constitution of the State is the fundamental law of the State, and if bills introduced into the General Assembly are not passed and approved in accordance with the requirements and provisions of that Constitution, they have no binding force or authority upon the people thereof, as laws.
Let the judgment of the Court below be reversed.